Case 1:19-cv-01983 Document 1-1 Filed 07/02/19 Page 1 of 3

EXHIBIT A

 
Case 1:19-cv-01983 Document 1-1 Filed 07/02/19 Page 2 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAMES CALHOUN-EL, #160083
P.O. Box 534 (JCD
Jessup. Maryland

Plaintiff,

v.
Civil Action No.
MURIEL BOWSER, MAYOR,
Individually and in her official capacity
1350 Pennsylvania Ave., NW
Washington, DC 20006,

QUINCY L. BOOTH,

DIRECTOR FOR THE D.C.
DEPARTMENT OF CORRECTIONS,
Individually and in his official capacity
2000 14" Street, NW, Seventh Floor
Washington, DC 20009,

COMMUNITY ACTION GROUP
DIRECTOR,

Individually and in his official capacity
3323 13" Street, NE

Washington, DC 20032,

LENNARD JOHNSON, WARDEN,
Individually and in his official capacity
1901 D Street, SE

Washington, DC 20003

KEISHA GORDAN, DIRECTOR
COURT SERVICES AND OFFENDER
SUPERVISION AGENCY FOR

THE DISTRICT OF COLUMBIA,
Individually and in her official capacity
2101 MLK Avenue, SE

Washington, DC 20020

Name Nee ee ee ee ee ee ee” ee” ee ee ee ee” ee Ne Ne Ne Ne ee Ne ee Ne Ne ee es ee ee es ae ee ee ee ee ee ae Ae

 
Case 1:19-cv-01983 Document 1-1 Filed 07/02/19 Page 3 of 3

RANDY HOLLEY, SUPERVISION
OFFICER, COURT SERVICES AND
OFFENDER SUPERVISION AGENCY
FOR THE DISTRICT OF COLUMBIA,
Individually and in his official capacity
2101 MKL Avenue, SE

Washington, DC 20020,

Defendants.

CERTIFICATION

I, Daniel F. Van Horn, Chief of the Civil Division, Office of the United States Attorney for
the District of Columbia, acting pursuant to the provisions of 28 U.S.C. § 2679(d), and by virtue
of the authority delegated to the United States Attorney by 68 Fed. Reg. 74187,74189 (Dec. 23,
2003) (updating the Attorney General’s delegation of authority, effective January 22, 2004)
(codified at 28 C.F.R. § 15.4), and most recently re-delegated to me on September 27, 2017, hereby
certify that I have read the Complaint in the above-captioned civil action, and based on the
information currently available to me find that Defendants Keisha Gordan, Director and Randy
Holley, Supervision Officer, were acting within the scope of their office of employment as a
federal employees at the time of the incidents out of which the claims _—s arose.

“L) ~
Dated: Neely 1, 2212 Abbe lop UZ 3 ue
DANIEL F. VAN HORN

Chief, Civil Division

 

 

 
